 1   Hillery M. Stones, State Bar No. 240058
     AGUIRRE ALLEN LAW APC
 2   3170 Fourth Avenue, Suite 250
     San Diego, California 92103                                                 JS-6
 3   Telephone No.: 619.354.9938
     hillery@aguirreallen.com
 4

 5   Attorneys for Plaintiffs
     Vaughn Dorsey II, Taje Cifuentes
 6

 7   Erik S. Velie (SBN 252446)
     erikvelie@victorylawllp.com
 8   Victory Law Group, LLP
 9   26707 Oak Avenue, Penthouse D
     Santa Clarita, CA 91351
10   Tel: (213) 422-5061
     Fax: (855) 640-7962
11
     Attorneys for Defendants
12

13

14                               UNITED STATES DISTRICT COURT

15                              CENTRAL DISTRICT OF CALIFORNIA
16

17    VAUGHN DORSEY II, an individual; TAJE               Case No.: 5:18-CV-00643-SVW-KK
      CIFUENTES, an individual,                           ORDER ON
18                                                        NOTICE OF SETTLEMENT AND
             Plaintiffs,
                                                          STIPULATION OF DISMISSAL WITH
19                                                        PREJUDICE; [PROPOSED] ORDER
      v.
20
      PASEOS AT MONTCLAIR, LLC; GHP
21    MANAGEMENT CORPORATION; MARY
      MADRIGAL; LAKARA GRAVES; and DOES
22    1 THROUGH 50, Inclusive,

23           Defendants.

24

25          TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

26          PLEASE TAKE NOTICE that Plaintiffs Vaughn Dorsey II and Taje Cifuentes (“Plaintiffs”),

27   on the one hand, and Defendants Paseos at Montclair, LLC, GHP Management Corporation, Mary

28   Madrigal, and Lakara Graves (“Defendants”), on the other hand, hereby stipulate as follows:


                                                    1
                   ORDER ON      STIPULATION OF DISMISSAL; [PROPOSED] ORDER
 1             WHEREAS, on March 28, 2018, Plaintiffs filed a Complaint in the United States District

 2   Court, Central District of California, as Case No. 5:18-cv-00643-SVW-KK (the "Action");

 3             WHERAS, on April 25, 2018, Plaintiffs filed a first amended complaint ("FAC") against

 4   defendants alleging discriminatory housing violations and other claims, including violations of the

 5   ADA, FHA, California's Civil Code sections 51, 52, 54, et al., and claims for False Imprisonment,

 6   Negligence, and Breach of Contract;

 7             WHEREAS, Defendants filed an answer on June 13, 2018.

 8             WHEREAS, the Parties on October 26, 2018 reached a settlement of all claims in the

 9   Action;

10             Based on the foregoing facts, Plaintiffs and Defendants stipulate and agree as follows:

11             1. This Court should dismiss the above-captioned Action in its entirety against Defendant

12                with Prejudice, as provided in the [Proposed] Order attached as Attachment 1.

13             2. All upcoming hearings and deadlines are hereby vacated and the Action is hereby

14                terminated.

15

16                                                         AGUIRRE ALLEN LAW

17    DATED: November 2, 2018

18                                                         _/s/ Hillery M. Stones____________
                                                           Hillery M. Stones (240058)
19                                                         Attorneys for Plaintiffs
                                                           Vaughn Dorsey, Jr. and Taje Cifuentes
20

21    DATED: November 2, 2018                              VICTORY LAW GROUP, LLP
22

23                                                    _/s/ Erik S. Velie____________
                                                      Erik S. Velie (252446)
24                                                    Attorneys for Defendants
                                                      Paseos at Montclair, LLC; GHP Management
25                                                    Corporation, Mary Madrigal, and Lakara
                                                      Graves
26
        Pursuant to the Stipulation of the Parties, IT IS SO ORDERED. The Clerk is directed to
27      close this case.
        DATED: November 2, 2018                   __________________________
28
                                                  Stephen V. Wilson
                                                  United States District Judge
                                                       2
                   ORDER ON         STIPULATION OF DISMISSAL; [PROPOSED] ORDER
